DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Galaxy (CA 2884843) in view of Scanlan (US 10034459), Davison (US 20140261230), Perozo (US 9848585) and Hicks (US 20030033697).

Regarding claim 1, Galaxy teaches a pet toy (#1) comprising: a retractable portion (#2) having a housing and a cord (#7) connected to the housing ([0018]), housing includes a handle (#4) and a telescopic pole (#2) that is retractable into the handle ([0021]); and a connector (#10) having a cord attachment part (#11) and a toy attachment part (#12; [0025]), the cord attachment part being configured to be connected to an end of the cord (Fig. 4). 
Galaxy does not appear to teach a laser on the handle. Scanlan teaches a laser (#14) having a laser housing (#21) on the handle (#2). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Galaxy with the laser feature of Scanlan. Doing so would provide a multi-functional entertainment device, where a user is less likely to lose the system and one toy can have multiple functions to entertain a pet.
Galaxy nor Scanlan teach the pet toy comprising a laser being removably attached. Davison teaches a laser (#14) having a laser housing (#8) and an attachment mechanism (#11), the laser configured to be removably attached ([0019]).
Although the attachment mechanism is a clip in this embodiment, it may be attached by any known method ([0019]). It would have been obvious to one of ordinary skill in the art that an elastic band would function in the same way and be an obvious equivalent to the clip of Davidson. It further would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Galaxy with the removable laser of Davidson. Doing so would allow the laser to be used separate from where it is attached, allowing for more modes of play and easy maintenance of the laser feature.
Galaxy does not teach the toy attachment part having a hinge. Perozo teaches the toy attachment part (#119) having a hinge (#122) that pivots about a hinge axis to open and close (column 3, lines 21-23; Fig. 1 and 3) the toy attachment part (#119). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Galaxy with the hinged attachment part of Perozo. Doing so would allow attachment of various objects to the toy attachment portion (Perozo, column 3, lines 5-6). 
Galaxy teaches the cord attachment part including a first section and a second section (Fig. 4). 
Galaxy does not teach the first section being a single housing member or the second section having a receiving hole for detachably receiving the first section. Hicks teaches the first section being a single housing member (#310) having a perimeter (#315/#316) that is attached to the cord (#313; [0057]), the second section (#322) having a clamp that is movable between an open position and a closed position (“clip” [0055]), the second section having a receiving hole (#372) for detachably receiving the first section therethrough (Figs 1 and 1A). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Galaxy with the cord attachment part of Hicks. Doing so would provide an alternate way of attaching varying accessories to the end of a cord, as is the purpose of the invention of Galaxy. Although the shape is not disclosed as being circular for the perimeter attached to the cord, it would have been an obvious matter of design choice to make the different portions of the perimeter of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Regarding claim 2, Galaxy, as modified by Perozo, teaches the pet toy according to claim 1, wherein the connector includes a biasing spring disposed about the hinge axis (Perozo: column 3, line 8). Perozo appears to be silent to the biasing spring direction. It would be obvious to one of ordinary skill in the art that the clamp in Perozo is biased to a closed position as it is intended to hold onto an object when no active operator input is given. It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Galaxy with the biasing spring of Perozo. Doing so would allow the toy attachment part to remain in a closed state around the chosen attached object (Perozo, Fig. 1).

Regarding claims 5, Galaxy, as modified, teaches the pet toy according to claim 1. Hicks further teaches wherein the first section (#310) includes an inclined insertion part (#314), the inclined insertion part of the first section being detachably received into the receiving hole (#370) of the second section ([0064]: “maintain (e.g., temporarily) the neck within the base”). 

Regarding claim 6, Galaxy, as modified, teaches the pet toy according to claim 5. Hicks further teaches wherein the inclined insertion part (#314) includes a pair of barbed extensions (#328a/#328b).

Regarding claim 7, Galaxy, as modified by Cardwell, teaches the pet toy according to claim 5, wherein the first and second sections are connected by a snap-fit connection (skirt portions #332a/#332b spring outwardly after mounting attachment member [0067]). 

Regarding claim 9, Galaxy further teaches the housing further includes a cord housing (#6), the cord being retractable into the cord housing ([0022]).

Regarding claim 10, Galaxy further teaches the cord housing having an actuation button (#8), the cord being retracted into the cord housing upon actuation of the actuation button ([0023]).

Regarding claim 13, Galaxy further teaches an interactive toy (#20, #30, #40, #50) that is detachably connected to the toy attachment part of the connector ([0033]).


    PNG
    media_image1.png
    331
    829
    media_image1.png
    Greyscale



Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Galaxy (CA 2884843) in view of Scanlan (US 10034459), Davison (US 20140261230), Perozo (US 9848585) and Hicks (US 20030033697) as applied to claim 1 above, and further in view of Frenkil (US 20120322297).

Regarding claim 11, Galaxy teaches the pet toy according to claim 1 and a cord receiver (#6) attached to the end of a telescopic pole (#2). Galaxy does not teach a deformable cord receiver with receiving slots. Frenkil teaches a deformable cord receiver (#145; Fig. 3C; [0026]), the cord receiver having a pair of receiving slots (#60; Fig. 3C) that receive the cord ([0026]). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the invention of Galaxy with the teachings of Frenkil. Doing so would allow the cord to be secured in the receiving portion and keep the cord stored neatly (Frenkil, [0026]).

Response to Arguments
Applicant's arguments filed May 20, 2022 have been fully considered but they are not persuasive. The laser feature was rejected using two modifying references used to show the location, the attachment methodology, and removability of the laser feature, which are not fully addressed in the arguments. 
Scanlan shows that a laser is known to be present on a wand toy. The removability is shown by the art of Davison. In combination, it would be obvious to include a removable laser toy feature on the toy of Galaxy. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON ELIZABETH DITTNER whose telephone number is (571)270-7273.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571)272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.E.D./Examiner, Art Unit 3647                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647